 
Exhibit 10.26
 
APPLIED MICRO CIRCUITS CORPORATION
1998 STOCK INCENTIVE PLAN
 
1.    PURPOSES OF THE PLAN.    The purposes of this 1998 Stock Incentive Plan
are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to Employees and
Consultants of the Company and its Subsidiaries and to promote the success of
the Company’s business. Options granted under the Plan shall be nonstatutory
stock options.
 
2.    DEFINITIONS.    As used herein, the following definitions shall apply:
 
(a)    “Administrator” means the Board or any of its Committees appointed
pursuant to Section 4 of the Plan.
 
(b)    “Board” means the Board of Directors of the Company.
 
(c)    “Code” means the Internal Revenue Code of 1986, as amended.
 
(d)    “Committee” means the Committee appointed by the Board of Directors in
accordance with paragraph (a) of Section 4 of the Plan.
 
(e)    “Common Stock” means the Common Stock of the Company.
 
(f)    “Company” means Applied Micro Circuits Corporation, a Delaware
corporation.
 
(g)    “Consultant” means any person, including an advisor, who is engaged by
the Company or any Parent or Subsidiary to render services and is compensated
for such services.
 
(h)    “Continuous Status as an Employee or Consultant” means the absence of any
interruption or termination of service as an Employee or Consultant. Continuous
Status as an Employee or Consultant shall not be considered in the case of: (i)
sick leave; (ii) military leave; (iii) any other leave of absence approved by
the Board, provided that such leave is for a period of not more than ninety (90)
days, unless reemployment upon the expiration of such leave is guaranteed by
contract or statute, or unless provided otherwise pursuant to Company policy
adopted from time to time; or (iv) in the case of transfers between locations of
the Company or between the Company, its Subsidiaries or its successor.
 
(i)    “Employee” means any person employed by the Company or any Parent or
Subsidiary of the Company. The term “Employee” shall not include officers of the
Company unless an award granted under the Plan is an essential inducement to
such person’s first entering into an employment relationship with the Company.
The payment of a director’s fee by the Company shall not be sufficient to
constitute “employment” by the Company.
 
(j)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.



1



--------------------------------------------------------------------------------

 
(k)     “Executive Officer” means any person who has been expressly designated
an executive officer of the Company by the Board, without regard to whether such
person meets the criteria for an executive officer as set forth in Rule 405
under the Securities Act of 1933, as amended.
 
(l)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
 
(i)    If the Common Stock is listed on any established stock exchange or a
national market system including without limitation the National Market of the
National Association of Securities Dealers, Inc. Automated Quotation (“NASDAQ”)
System, its Fair Market Value shall be the closing sales price for such stock
(or the closing bid, if no sales were reported, as quoted on such system or
exchange, or the exchange with the greatest volume of trading in Common Stock,
for the last market trading day prior to the time of determination) as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;
 
(ii)    If the Common Stock is quoted on the NASDAQ System (but not on the
National Market thereof) or regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock or;
 
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.
 
(m)    “Nonstatutory Stock Option” means an Option not intended to qualify as an
incentive stock option under Section 422 of the Code.
 
(n)    “Option” means a stock option granted pursuant to the Plan.
 
(o)    “Optioned Stock” means the Common Stock subject to an Option.
 
(p)    “Optionee” means an Employee or Consultant who receives an Option.
 
(q)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
 
(r)    “Plan” means this 1998 Stock Incentive Plan (formerly known as the
Cimaron Communications Corporation 1998 Stock Incentive Plan).
 
(s)    “Retirement” means the termination of an Optionee’s Continuous Status as
an Employee or Consultant by retirement as determined in accordance with the
Company’s then current employment policies and guidelines.
 
(t)    “Share” means a share of the Common Stock, as adjusted in accordance with
Section 12 of the Plan.
 
(u)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
(v)    “Total Service” means the sum of all of an Optionee’s periods of
Continuous Status as an Employee or Consultant.



2



--------------------------------------------------------------------------------

 
3.    STOCK SUBJECT TO THE PLAN.    Subject to the provisions of Section 12 of
the Plan, the maximum aggregate number of shares which may be optioned and sold
under the Plan is 8,130,920 shares of Common Stock. The shares may be
authorized, but unissued, or reacquired Common Stock.
 
If an Option should expire or become unexercisable for any reason without having
been exercised in full, the unpurchased Shares which were subject thereto shall,
unless the Plan shall have been terminated, become available for future grant
under the Plan.
 
4.    ADMINISTRATION OF THE PLAN.
 
(a)    Procedure.
 
(i)    Administration With Respect to Directors and Officers.    With respect to
grants of Options to Employees who are also officers of the Company, grants
under the Plan shall be made by (A) the Board if the Board may make grants under
the Plan in compliance with Rule 16b-3 promulgated under the Exchange Act or any
successor thereto (“Rule 16b-3”), or (B) a Committee designated by the Board to
make grants under the Plan, which Committee shall be constituted in such a
manner as to permit grants under the Plan to comply with Rule 16b-3 and
otherwise so as to satisfy legal requirements relating to the administration of
stock option plans, if any, of state corporate and state and federal securities
laws and of the Code (the “Applicable Laws”). Once appointed, such Committee
shall continue to serve in its designated capacity until otherwise directed by
the Board. From time to time the Board may increase the size of the Committee
and appoint additional members thereof, remove members (with or without cause)
and appoint new members in substitution therefor, fill vacancies, however
caused, and remove all members of the Committee and thereafter directly
administer the Plan, all to the extent permitted by Rule 16b-3.
 
(ii)    Multiple Administrative Bodies.    If permitted by Rule 16b-3, the Plan
may be administered by different bodies with respect to directors, non-director
officers and Employees who are neither directors nor officers.
 
(iii)    Administration With Respect to Consultants and Other Employees.    With
respect to grants of Options to Employees or Consultants who are not officers of
the Company, the Plan shall be administered by (A) the Board or (B) a Committee
designated by the Board, which committee shall be constituted in such a manner
as to satisfy the Applicable Laws. Once appointed, such Committee shall continue
to serve in its designated capacity until otherwise directed by the Board. From
time to time the Board may increase the size of the Committee and appoint
additional members thereof, remove members (with or without cause) and appoint
new members in substitution therefor, fill vacancies, however caused, and remove
all members of the Committee and thereafter directly administer the Plan, all to
the extent permitted by the Applicable Laws.
 
(b)    Powers of the Administrator.    Subject to the provisions of the Plan and
in the case of a Committee, the specific duties delegated by the Board to such
Committee, the Administrator shall have the authority, in its discretion:
 
(i)    to determine the Fair Market Value of the Common Stock, in accordance
with Section 2(l) of the Plan;



3



--------------------------------------------------------------------------------

 
(ii)    to select the Consultants and Employees to whom Options may from time to
time be granted hereunder;
 
(iii)    to determine whether and to what extent Options are granted hereunder;
 
(iv)    to determine the number of shares of Common Stock to be covered by each
such award granted hereunder;
 
(v)    to approve forms of agreement (including electronic forms of agreement)
for use under the Plan (each an “Option Agreement”);
 
(vi)    to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any award granted hereunder;
 
(vii)    to reduce the exercise price of any Option to the then current Fair
Market Value if the Fair Market Value of the Common Stock covered by such Option
shall have declined since the date the Option was granted.
 
(c)    Effect of Administrator’s Decision.    All decisions, determinations and
interpretations of the Administrator shall be final and binding on all Optionees
and any other holders of any Options.
 
5.    ELIGIBILITY.
 
(a)    Nonstatutory Stock Options may be granted to Employees and Consultants.
An Employee or Consultant who has been granted an Option may, if such Optionee
is otherwise eligible, be granted an additional Option or Options.
 
(b)    The Plan shall not confer upon any Optionee any right with respect to
continuation of employment or consulting relationship with the Company, nor
shall it interfere in any way with such Optionee’s right or the Company’s right
to terminate such Optionee’s employment or consulting relationship at any time,
with or without cause.
 
6.    TERM OF PLAN.    The Plan shall become effective upon its adoption by the
Board of Directors of Cimaron Communications Corporation (a corporation to which
the Company is a successor) and shall continue in effect for a term of ten (10)
years from such date unless sooner terminated under Section 16 of the Plan.
 
7.    TERM OF OPTION.    The term of each Option shall be the term stated in the
Option Agreement; provided, however, that the term shall be no more than ten
(10) years from the date of grant thereof or such shorter term as may be
provided in the Option Agreement.
 
8.    OPTION EXERCISE PRICE AND CONSIDERATION.
 
(a)    The per share exercise price for the Shares to be issued pursuant to
exercise of an Option shall be such price as is determined by the Board.
 
(b)    The consideration to be paid for the Shares to be issued upon exercise of
an Option, including the method of payment, shall be determined by the
Administrator and may consist entirely of (1) cash, (2) check, (3) promissory
note, (4) other Shares which (x) in the case



4



--------------------------------------------------------------------------------

of Shares acquired upon exercise of an Option have been owned by the Optionee
for more than six months on the date of surrender, and (y) have a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
Shares as to which said Option shall be exercised, (5) delivery of a properly
executed exercise notice together with such documentation as the Administrator
and the broker, if applicable, shall require to effect an exercise of the Option
and delivery to the Company of the sale or loan proceeds required to pay the
exercise price (6) by delivering an irrevocable subscription agreement for the
Shares which irrevocably obligates the option holder to take and pay for the
Shares not more than twelve months after the date of delivery of the
subscription agreement, (7) any combination of the foregoing methods of payment,
(8) or such other consideration and method of payment for the issuance of Shares
to the extent permitted under Applicable Laws. In making its determination as to
the type of consideration to accept, the Board shall consider if acceptance of
such consideration may be reasonably expected to benefit the Company.
 
9.    EXERCISE OF OPTION.
 
(a)    Procedure for Exercise; Rights as a Stockholder.    Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Board, including performance criteria with respect to the
Company and/or the Optionee, and as shall be permissible under the terms of the
Plan.
 
An Option may not be exercised for a fraction of a Share.
 
An Option shall be deemed to be exercised when notice of such exercise has been
provided in accordance with the terms of the Option by the person entitled to
exercise the Option and full payment for the Shares with respect to which the
Option is exercised has been received by the Company. Full payment may, as
authorized by the Board, consist of any consideration and method of payment
allowable under Section 8(b) of the Plan. The Company shall issue (or cause to
be issued) such stock certificate promptly upon exercise of the Option.
 
Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
 
(b)    Termination of Employment.    In the event of termination of an
Optionee’s Continuous Status as an Employee or Consultant with the Company (as
the case may be), such Optionee may, but only within thirty (30) days (or such
other period of time as is determined by the Board but in no event later than
the expiration date of the term of such Option as set forth in the Option
Agreement), exercise such Optionee’s Option to the extent that Optionee was
entitled to exercise it at the date of such termination. To the extent that
Optionee was not entitled to exercise the Option at the date of such
termination, or if Optionee does not exercise such Option to the extent so
entitled within the time specified herein, the Option shall terminate.
 
(c)    Disability of Optionee.    Notwithstanding the provisions of Section 9(b)
above, in the event of termination of an Optionee’s Continuous Status as an
Employee or Consultant as a result of such Optionee’s total and permanent
disability (as defined in Section 22(e)(3) of the Code), Optionee may, but only
within twelve (12) months from the date of such termination (or such other
period of time as is determined by the Board but in no event later than the
expiration date of the term of such Option as set forth in the Option
Agreement), exercise the



5



--------------------------------------------------------------------------------

Option to the extent otherwise entitled to exercise it at the date of such
termination. To the extent that Optionee was not entitled to exercise the Option
at the date of termination, or if Optionee does not exercise such Option to the
extent so entitled within the time specified herein, the Option shall terminate.
 
(d)    Death of Optionee.    In the event of the death of an Optionee, the
Option may be exercised at any time within twelve (12) months following the date
of death (or such other period of time as is determined by the Board but in no
event later than the expiration date of the term of such Option as set forth in
the Option Agreement), by the Optionee’s estate or by a person who acquired the
right to exercise the Option by bequest or inheritance, but only to the extent
the Optionee was entitled to exercise the Option at the date of death. To the
extent that Optionee was not entitled to exercise the Option at the date of
termination, or if Optionee does not exercise such Option to the extent so
entitled within the time specified herein, the Option shall terminate.
 
(e)    Rule 16b-3.    Options granted to persons subject to Section 16(b) of the
Exchange Act must comply with Rule 16b-3 and shall contain such additional
conditions or restrictions as may be required thereunder to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions.
 
10.    NON-TRANSFERABILITY OF OPTIONS.    An Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution or, in the case of a Nonstatutory
Stock Option only, pursuant to a domestic relations order (as defined by the
Code or the rules thereunder) and may be exercised, during the lifetime of the
Optionee, only by the Optionee or a transferee permitted by this Section.
Notwithstanding the foregoing, the Optionee may by delivering notice to the
Company in a form satisfactory to the Company designate a third party who in the
event of the death of the Optionee shall thereafter be entitled to exercise the
Option.
 
11.    STOCK WITHHOLDING TO SATISFY WITHHOLDING TAX OBLIGATIONS.    At the
discretion of the Administrator, Optionees may satisfy withholding obligations
as provided in this paragraph. When an Optionee incurs tax liability in
connection with an Option, which tax liability is subject to tax withholding
under applicable tax laws, and the Optionee is obligated to pay the Company an
amount required to be withheld under applicable tax laws, the Optionee may
satisfy the withholding tax obligation by one or some combination of the
following methods: (i) by cash payment, or (ii) out of Optionee’s current
compensation, or (iii) if permitted by the Administrator, in its discretion, by
surrendering to the Company Shares which (a) in the case of Shares previously
acquired from the Company, have been owned by the Optionee for more than six
months on the date of surrender, and (b) have a fair market value on the date of
surrender equal to or less than the applicable withholding taxes, (iv) by
electing to have the Company withhold from the Shares to be issued upon exercise
of the Option that number of Shares having a fair market value equal to the
amount required to be withheld. For this purpose, the fair market value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined (the “Tax Date”).
 
If the Optionee is subject to Section 16 of the Exchange Act (an “Insider”), any
surrender of previously owned Shares to satisfy tax withholding obligations
arising upon exercise of this Option must comply with the applicable provisions
of Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”).



6



--------------------------------------------------------------------------------

 
All elections by an Optionee to have Shares withheld to satisfy tax withholding
obligations shall be made in a form acceptable to the Administrator and shall be
subject to the following restrictions:
 
(a)    the election must be made on or prior to the applicable Tax Date;
 
(b)    once made, the election shall be irrevocable as to the particular Shares
of the Option as to which the election is made; and
 
(c)    all elections shall be subject to the consent or disapproval of the
Administrator.
 
In the event the election to have Shares withheld is made by an Optionee and the
Tax Date is deferred under Section 83 of the Code because no election is filed
under Section 83(b) of the Code, the Optionee shall receive the full number of
Shares with respect to which the Option is exercised but such Optionee shall be
unconditionally obligated to tender back to the Company the proper number of
Shares on the Tax Date.
 
12.    ADJUSTMENTS UPON CHANGES IN CAPITALIZATION; CORPORATE TRANSACTIONS.
 
(a)    Changes in Capitalization.    Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Option, the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Options have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Option, as well as the price per share of Common Stock covered by each
such outstanding Option, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Option.
 
(b)    Corporate Transactions.    In the event of the proposed dissolution or
liquidation of the Company, the Option will terminate immediately prior to the
consummation of such proposed action, unless otherwise provided by the
Administrator. The Administrator may, in the exercise of its sole discretion in
such instances, declare that any Option shall terminate as of a date fixed by
the Administrator and give each Optionee the right to exercise his or her Option
as to all or any part of the Optioned Stock, including Shares as to which the
Option would not otherwise be exercisable. In the event of a sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, in which the Company is not the surviving
corporation the Option shall vest and become immediately exercisable for the
number of Shares that would otherwise be vested and exercisable under the terms
of the Option one (1) year after the date of the Corporate Transaction.
Thereafter, the Option shall be assumed or an equivalent option shall be
substituted by such successor



7



--------------------------------------------------------------------------------

corporation or a parent or subsidiary of such successor corporation, unless the
Administrator determines, in the exercise of its sole discretion and in lieu of
such assumption or substitution, that the Option shall vest and the Optionee
shall have the right to exercise the Option as to some or all of the Optioned
Stock, including Shares as to which the Option would not otherwise be vested and
exercisable. If the Administrator makes an Option vested and exercisable in lieu
of assumption or substitution in the event of a merger or sale of assets, the
Administrator shall notify the Optionee that the Option shall be vested and
exercisable for a period of fifteen (15) days from the date of such notice, and
the Option will terminate upon the expiration of such period.
 
13.    TIME OF GRANTING OPTIONS.    The date of grant of an Option shall, for
all purposes, be the date on which the Administrator makes the determination
granting such Option, or such other date as is determined by the Board. Notice
of the determination shall be given to each Employee or Consultant to whom an
Option is so granted within a reasonable time after the date of such grant.
 
14.    AMENDMENT AND TERMINATION OF THE PLAN.
 
(a)    Amendment and Termination.    The Board may at any time amend, alter,
suspend or discontinue the Plan, but no amendment, alteration, suspension or
discontinuation shall be made which would impair the rights of any Optionee
under any grant theretofore made, without such Optionee’s consent.
 
(b)    Effect of Amendment or Termination.    Any such amendment or termination
of the Plan shall not affect Options already granted and such Options shall
remain in full force and effect as if this Plan had not been amended or
terminated, unless mutually agreed otherwise between the Optionee and the Board,
which agreement must be executed by the Optionee and the Company.
 
15.    CONDITIONS UPON ISSUANCE OF SHARES.    Shares shall not be issued
pursuant to the exercise of an Option unless the exercise of such Option and the
issuance and delivery of such Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the Shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
 
As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.
 
16.    RESERVATION OF SHARES.    The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect



8



--------------------------------------------------------------------------------

of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 
17.    AGREEMENTS.    Options shall be evidenced by agreements in such form
(including electronic form) as the Board shall approve from time to time.



9



--------------------------------------------------------------------------------

 
APPLIED MICRO CIRCUITS CORPORATION
1998 STOCK INCENTIVE PLAN
 
FORM OF NOTICE OF GRANT, STOCK OPTION AGREEMENT AND NOTICE OF EXERCISE
 
[GRAPHIC]
Applied Micro Circuits Corporation
6290 Sequence Drive
San Diego, CA 92121
ID: 94-2586591
 
«First_Name» «Middle_Name» «Last_Name»
  
Option Number: «Number»
«Address_Line_1» «Address_Line_2»
  
Plan: «Plan»
«City» «State» «Country» «Zip_Code»
  
ID: «ID»

 
Effective «Option_Date», you have been granted a «Long_Type» to buy
«Shares_Granted» shares of Applied Micro Circuits Corporation (AMCC) common
stock at $«Option_Price» per share.
 
The total option price of the shares granted is «Total_Option_Price».
 
Your shares become exercisable as follows:
 
Shares

--------------------------------------------------------------------------------

  
Vest Type

--------------------------------------------------------------------------------

  
Full Vest

--------------------------------------------------------------------------------

  
Expiration

--------------------------------------------------------------------------------

«Shares_Period_1»
  
«Vest_Type_Period_1»
  
«Vest_Date_Period_1»
  
«Expiration_Date_Period_1»
«Shares_Period_2»
  
«Vest_Type_Period_2»
  
«Vest_Date_Period_2»
  
«Expiration_Date_Period_2»

 
If you have any questions, please contact Stock Administration at x 3462.
 
By your signature and the signature of David M. Rickey below, you and AMCC agree
that these options are granted under and governed by the terms and conditions of
AMCC’s 1998 Stock Incentive Plan and this Option Agreement. You acknowledge that
you have reviewed the 1998 Stock Incentive Plan and this Option Agreement in
their entirety, have had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of the
Option. You also agree to accept as binding, conclusive and final all decisions
or interpretations of the AMCC Board of Directors upon any questions arising
under the 1998 Stock Incentive Plan and this Option Agreement.
 
Your option will not become exercisable until a signed copy of this Option
Agreement is received by Stock Administration.
 

--------------------------------------------------------------------------------

David M. Rickey, Chairman and CEO
  
Date

 

--------------------------------------------------------------------------------

«First_Name» «Middle_Name» «Last_Name»
  
Date



10



--------------------------------------------------------------------------------

 
APPLIED MICRO CIRCUITS CORPORATION
1998 STOCK INCENTIVE PLAN
 
Applied Micro Circuits Corporation, a Delaware corporation (the “Company”), has
granted to «First_Name» «Middle_Name» «Last_Name» (the “Optionee”), an option
(the “Option”) to purchase the total number of shares of Common Stock of the
Company (the “Shares”) set forth in the attached Notice of Grant effective
«Option_Date» (the “Notice of Grant”), at the price as set forth in the Notice
of Grant (the “Exercise Price”), subject in all respects to the terms,
definitions and provisions of the 1998 Stock Incentive Plan (the “Plan”) adopted
by the Company, which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings herein.
 
NATURE OF THE OPTION.    THIS OPTION IS INTENDED BY THE COMPANY AND THE OPTIONEE
TO BE A NONSTATUTORY STOCK OPTION, AND DOES NOT QUALIFY FOR ANY SPECIAL TAX
BENEFITS TO THE OPTIONEE. THIS OPTION IS NOT AN INCENTIVE STOCK OPTION.
 
EXERCISE PRICE.    THE EXERCISE PRICE FOR EACH SHARE OF COMMON STOCK IS SET
FORTH IN THE NOTICE OF GRANT AND IS NOT LESS THAN THE FAIR MARKET VALUE PER
SHARE OF THE COMMON STOCK ON THE DATE OF GRANT.
 
EXERCISE OF OPTION.    THIS OPTION SHALL BE EXERCISABLE DURING ITS TERM IN
ACCORDANCE WITH THE EXERCISE SCHEDULE SET OUT IN THE NOTICE OF GRANT AND WITH
THE PROVISIONS OF SECTION 9 OF THE PLAN AS FOLLOWS:
 
Right to Exercise.
 
The Vesting Schedule set forth in the Notice of Grant shall temporarily cease
during any period of time that Optionee’s employment is subject to an approved
leave of absence as set forth in Section 2(h) of the Plan and shall recommence
upon Optionee’s return to the employ of the Company.
 
This Option may not be exercised for a fraction of a share or for an amount less
than 100 shares.
 
In the event of Optionee’s death, disability or other termination of employment
or consultancy, the exercisability of the Option is governed by Sections 7, 8
and 9 below, subject to the limitations contained in subsection 3(i)(d).
 
In no event may this Option be exercised after the date of expiration of the
term of this Option as set forth in Section 11 below.



11



--------------------------------------------------------------------------------

 
Methods of Exercise.    This Option shall be exercisable by any of the following
methods: (i) online exercise through a captive broker designated by the Company
(a “Captive Broker”), (ii) telephonic exercise communicated to a representative
of a Captive Broker, (iii) telephonic exercise through a voice response system
designated by the Company or (iv) such other method or methods of exercise as
may be designated by the Company from time to time. Any such method of exercise
shall require the Optionee to notify the Company of the Optionee’s election to
exercise the Option and the number of Shares in respect of which the Option is
being exercised, and may require the Optionee to make such other representations
and agreements as to the Optionee’s investment intent with respect to such
Shares of Common Stock as may be required by the Company pursuant to the
provisions of the Plan (collectively, an “Exercise Notice”). This Option shall
be deemed to be exercised upon receipt by the Company or Captive Broker, as
applicable, of such Exercise Notice and receipt by the Company of the exercise
price for the Shares in respect of which the Option is being exercised.
 
No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to such Shares.
 
OPTIONEE’S REPRESENTATIONS; “AT-WILL” EMPLOYMENT RELATIONSHIP.    IN THE EVENT
THIS OPTION AND THE SHARES PURCHASABLE PURSUANT TO THE EXERCISE OF THIS OPTION
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AT THE
TIME THIS OPTION IS EXERCISED, OPTIONEE SHALL, IF REQUIRED BY THE COMPANY
CONCURRENTLY WITH THE EXERCISE OF ALL OR ANY PORTION OF THIS OPTION, DELIVER TO
THE COMPANY AN INVESTMENT REPRESENTATION STATEMENT IN THE CUSTOMARY FORM, A COPY
OF WHICH IS AVAILABLE FOR OPTIONEE’S REVIEW FROM THE COMPANY UPON REQUEST.
 
IF OPTIONEE IS AN EMPLOYEE, OPTIONEE’S EMPLOYMENT RELATIONSHIP WITH THE COMPANY
IS AN “AT-WILL” EMPLOYMENT RELATIONSHIP UNLESS THE COMPANY AND OPTIONEE HAVE
ENTERED INTO AN EXPRESS WRITTEN AGREEMENT THAT SETS FORTH A DIFFERENT EMPLOYMENT
RELATIONSHIP.
 
METHOD OF PAYMENT.    PAYMENT OF THE EXERCISE PRICE SHALL BE BY ANY OF THE
FOLLOWING, OR A COMBINATION THEREOF, AT THE ELECTION OF THE BOARD, IN ITS SOLE
DISCRETION:
 
(i)    cash;
 
(ii)    check;
 
(iii)    delivery of other shares of Common Stock of the Company which (x) have
been owned by Optionee for the period required to avoid a charge to the
Company’s reported earnings (generally six months) or that Optionee did not
acquire, directly or indirectly, from the Company, (y) are owned free and clear
of any liens, claims, encumbrances or security interests



12



--------------------------------------------------------------------------------

and (z) have a Fair Market Value on the date of delivery equal to the exercise
price of the Shares as to which the Option is being exercised. “Delivery” for
these purposes, in the sole discretion of the Company at the time Optionee
exercises an Option, shall include delivery to the Company of Optionee’s
attestation of ownership of such shares of Common Stock in a form approved by
the Company. Notwithstanding the foregoing, Optionee may not exercise an Option
by tender to the Company of Common Stock to the extent such tender would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock; or
 
(iv) delivery of a properly executed Exercise Notice together with such
documentation as the Administrator or Captive Broker, as applicable, shall
require to effect an exercise of the Option and delivery to the Company of the
sale or loan proceeds required to pay the exercise price.
 
RESTRICTIONS ON EXERCISE.    THIS OPTION MAY NOT BE EXERCISED UNTIL SUCH TIME AS
THE PLAN HAS BEEN APPROVED BY THE STOCKHOLDERS OF THE COMPANY, OR IF THE
ISSUANCE OF SUCH SHARES UPON SUCH EXERCISE OR THE METHOD OF PAYMENT OF
CONSIDERATION FOR SUCH SHARES WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE
FEDERAL OR STATE SECURITIES OR OTHER LAW OR REGULATION, INCLUDING ANY RULE UNDER
PART 207 OF TITLE 12 OF THE CODE OF FEDERAL REGULATIONS (“REGULATION G”) AS
PROMULGATED BY THE FEDERAL RESERVE BOARD. AS A CONDITION TO THE EXERCISE OF THIS
OPTION, THE COMPANY MAY REQUIRE OPTIONEE TO MAKE ANY REPRESENTATION AND WARRANTY
TO THE COMPANY AS MAY BE REQUIRED BY ANY APPLICABLE LAW OR REGULATION.



13



--------------------------------------------------------------------------------

 
TERMINATION OF STATUS AS AN EMPLOYEE OR CONSULTANT.    IN THE EVENT OF
TERMINATION OF OPTIONEE’S CONTINUOUS STATUS AS AN EMPLOYEE OR CONSULTANT, THE
OPTIONEE MAY, BUT ONLY WITHIN NINETY (90) DAYS AFTER THE DATE OF SUCH
TERMINATION (BUT IN NO EVENT LATER THAN THE DATE OF EXPIRATION OF THE TERM OF
THIS OPTION AS SET FORTH IN SECTION 11 BELOW), EXERCISE THIS OPTION TO THE
EXTENT EXERCISABLE AT THE DATE OF SUCH TERMINATION; PROVIDED, HOWEVER, THAT IF
OPTIONEE WAS AN EXECUTIVE OFFICER ON THE DATE OF GRANT OF THIS OPTION OR AT ANY
TIME PRIOR TO THE DATE OF GRANT OF THIS OPTION AND THE TERMINATION OF OPTIONEE’S
CONTINUOUS STATUS AS AN EMPLOYEE OR CONSULTANT IS DUE TO OPTIONEE’S RETIREMENT,
SUCH PERIOD OF EXERCISE AFTER THE DATE OF TERMINATION SHALL BE FIFTEEN (15)
MONTHS OR, IF OPTIONEE’S TOTAL SERVICE WAS MORE THAN SEVEN (7) YEARS AT THE DATE
OPTIONEE’S RETIREMENT COMMENCES, TWENTY-FOUR (24) MONTHS (BUT IN NO EVENT LATER
THAN THE DATE OF EXPIRATION OF THE TERM OF THIS OPTION AS SET FORTH IN SECTION
11). IF AN EMPLOYEE OF THE COMPANY, OPTIONEE’S EMPLOYMENT SHALL BE DEEMED
TERMINATED ON SUCH DATE, IF ANY, AS OPTIONEE BECOMES A PART-TIME EMPLOYEE, AS
DEFINED IN THE COMPANY’S THEN CURRENT EMPLOYMENT GUIDELINES. TO THE EXTENT THIS
OPTION WAS NOT EXERCISABLE AT THE DATE OF SUCH TERMINATION, OR IF THE OPTIONEE
DOES NOT EXERCISE THIS OPTION WITHIN THE TIME SPECIFIED HEREIN, THE OPTION SHALL
TERMINATE. NOTWITHSTANDING THE FOREGOING, UNLESS AN OPTIONEE QUALIFIES AS AN
EXEMPT EMPLOYEE UNDER STATE AND FEDERAL WAGE AND HOUR LAWS OR IS A RESIDENT
OUTSIDE THE UNITED STATES, SUCH OPTIONEE MAY NOT EXERCISE THIS OPTION WITHIN SIX
(6) MONTHS OF THE DATE OF GRANT, EVEN IF THIS OPTION IS VESTED AT THAT TIME;
PROVIDED, HOWEVER, THAT AN OPTIONEE MAY EXERCISE THIS OPTION WITHIN THE
SIX-MONTH PERIOD FOLLOWING THE DATE OF GRANT IF SUCH OPTIONEE’S CONTINUOUS
STATUS AS AN EMPLOYEE OR CONSULTANT IS TERMINATED DUE TO DEATH OR DISABILITY OR
DUE TO SUCH OTHER CIRCUMSTANCE(S) THAT WOULD ENTITLE THE INCOME DERIVED FROM
SUCH OPTION EXERCISE TO BE EXEMPTED FROM THE OPTIONEE’S REGULAR RATE UNDER THE
FAIR LABOR STANDARDS ACT OF 1938 BY REASON OF THE WORKER ECONOMIC OPPORTUNITY
ACT. IN ADDITION, UNLESS AN OPTIONEE QUALIFIES AS AN EXEMPT EMPLOYEE UNDER STATE
AND FEDERAL WAGE AND HOUR LAWS OR IS RESIDENT OUTSIDE THE UNITED STATES, IN THE
EVENT THAT THE TERMINATION OF THE OPTIONEE’S CONTINUOUS STATUS AS AN EMPLOYEE OR
CONSULTANT FOR ANY REASON OTHER THAN THE OPTIONEE’S DISABILITY OR DEATH OCCURS
WITHIN THE SIX-MONTH PERIOD FOLLOWING THE DATE ON WHICH THIS OPTION WAS GRANTED,
THEN THIS OPTION SHALL EXPIRE NINETY (90) DAYS AFTER THE END OF SUCH SIX-MONTH
PERIOD.



14



--------------------------------------------------------------------------------

 
DISABILITY OF OPTIONEE.    NOTWITHSTANDING THE PROVISIONS OF SECTION 7 ABOVE, IN
THE EVENT OF TERMINATION OF OPTIONEE’S CONTINUOUS STATUS AS AN EMPLOYEE OR
CONSULTANT AS A RESULT OF SUCH OPTIONEE’S TOTAL AND PERMANENT DISABILITY (AS
DEFINED IN SECTION 22(E)(3) OF THE CODE), THE OPTIONEE MAY, BUT ONLY WITHIN
FIFTEEN (15) MONTHS FROM THE DATE OF SUCH TERMINATION (BUT IN NO EVENT LATER
THAN THE DATE OF EXPIRATION OF THE TERM OF THIS OPTION AS SET FORTH IN SECTION
11 BELOW), EXERCISE THIS OPTION TO THE EXTENT EXERCISABLE AT THE DATE OF SUCH
TERMINATION. TO THE EXTENT THAT THE OPTION WAS NOT EXERCISABLE AT THE DATE OF
TERMINATION, OR IF THE OPTIONEE DOES NOT EXERCISE SUCH OPTION WITHIN THE TIME
SPECIFIED HEREIN, THE OPTION SHALL TERMINATE.
 
DEATH OF OPTIONEE.    IN THE EVENT OF THE DEATH OF OPTIONEE DURING THE TERM OF
THIS OPTION AND WHILE AN EMPLOYEE OR CONSULTANT OF THE COMPANY AND HAVING BEEN
IN CONTINUOUS STATUS AS AN EMPLOYEE OR ZCONSULTANT SINCE THE DATE OF GRANT OF
THE OPTION, THE OPTION MAY BE EXERCISED, AT ANY TIME WITHIN FIFTEEN (15) MONTHS
FOLLOWING THE DATE OF DEATH (BUT IN NO EVENT LATER THAN THE DATE OF EXPIRATION
OF THE TERM OF THIS OPTION AS SET FORTH IN SECTION 11 BELOW), BY OPTIONEE’S
ESTATE OR BY A PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY BEQUEST
OR INHERITANCE, BUT ONLY TO THE EXTENT EXERCISABLE AT THE DATE OF DEATH.
 
NON-TRANSFERABILITY OF OPTION.    THIS OPTION MAY NOT BE TRANSFERRED IN ANY
MANNER OTHERWISE THAN BY WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION OR, IN
THE CASE OF A NONSTATUTORY STOCK OPTION ONLY, PURSUANT TO A DOMESTIC RELATIONS
ORDER (AS DEFINED BY THE CODE OR THE RULES THEREUNDER) AND MAY BE EXERCISED
DURING THE LIFETIME OF OPTIONEE ONLY BY HIM OR A TRANSFEREE PERMITTED BY THIS
SECTION. THE TERMS OF THIS OPTION SHALL BE BINDING UPON THE EXECUTORS,
ADMINISTRATORS, HEIRS, SUCCESSORS AND ASSIGNS OF THE OPTIONEE.
 
TERM OF OPTION.    THIS OPTION MAY BE EXERCISED ON OR BEFORE THE EXPIRATION DATE
SET FORTH IN THE NOTICE OF GRANT AND MAY BE EXERCISED DURING SUCH TERM ONLY IN
ACCORDANCE WITH THE PLAN AND THE TERMS OF THIS OPTION.



15



--------------------------------------------------------------------------------

 
WITHHOLDING AND EMPLOYMENT TAXES UPON EXERCISE OF OPTION.    OPTIONEE
UNDERSTANDS THAT, UPON EXERCISE OF THIS OPTION, SUCH OPTIONEE WILL RECOGNIZE
INCOME FOR TAX PURPOSES IN AN AMOUNT EQUAL TO THE EXCESS OF THE THEN FAIR MARKET
VALUE OF THE SHARES OVER THE EXERCISE PRICE. THE COMPANY WILL BE REQUIRED TO
WITHHOLD TAX FROM OPTIONEE’S CURRENT COMPENSATION WITH RESPECT TO SUCH INCOME;
TO THE EXTENT THAT OPTIONEE’S CURRENT COMPENSATION IS INSUFFICIENT TO SATISFY
THE WITHHOLDING TAX LIABILITY, THE COMPANY MAY REQUIRE THE OPTIONEE TO MAKE A
CASH PAYMENT TO COVER SUCH LIABILITY AS A CONDITION OF EXERCISE OF THIS OPTION.
TO THE EXTENT AUTHORIZED BY THE BOARD IN ITS SOLE DISCRETION, OPTIONEE MAY MAKE
AN ELECTION, BY MEANS OF A FORM OF ELECTION TO BE PRESCRIBED BY THE BOARD, TO
HAVE SHARES OF COMMON STOCK OR OTHER SECURITIES OF THE COMPANY THAT ARE ACQUIRED
UPON EXERCISE OF THE OPTION WITHHELD BY THE COMPANY OR TO TENDER OTHER SHARES OF
COMMON STOCK OR OTHER SECURITIES OF THE COMPANY OWNED BY OPTIONEE TO THE COMPANY
AT THE TIME OF EXERCISE OF THE OPTION TO PAY THE AMOUNT OF TAX THAT WOULD
OTHERWISE BE REQUIRED BY LAW TO BE WITHHELD BY THE COMPANY AS A RESULT OF ANY
EXERCISE OF THE OPTION FROM AMOUNTS PAYABLE TO SUCH PERSON, SUBJECT TO THE
FOLLOWING LIMITATIONS:
 
(i)    such election shall be irrevocable;
 
(ii)    such election shall be subject to the disapproval of the Board at any
time;
 
(iii)    such election may not be made within six months of the date of grant of
the Option (except that this limitation shall not apply in the event of death or
disability of such person occurring prior to the expiration of the six-month
period); and
 
(iv)    such election must be made either (A) six months prior to the date that
the amount of tax to be withheld upon such exercise is determined or (B) in any
ten-day period beginning on the third business day following the date of release
by the Company for publication of quarterly or annual summary statements of
sales or earnings of the Company.
 
Any securities so withheld or tendered will be valued by the Company as of the
date of exercise.
 
THIS SPACE INTENTIONALLY
LEFT BLANK—SIGNATURE OF
OPTIONEE ON FOLLOWING PAGE



16



--------------------------------------------------------------------------------

 
OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
NOTICE OF GRANT AND SECTION 3 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS AN
EMPLOYEE OR CONSULTANT AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE
COMPANY’S STOCK OPTION PLAN WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL
CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR
CONSULTANCY BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH SUCH
OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE SUCH OPTIONEE’S EMPLOYMENT
OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT CAUSE.
 
Dated:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

«First_Name» «Middle_Name» «Last_Name»
 
Residence Address:
 
«Address_Line_1»
«Address_Line_2»
«City» «State» «Country» «Zip_Code»



17



--------------------------------------------------------------------------------

 
NOTICE OF EXERCISE
 
To:
 
Applied Micro Circuits Corporation
Attn:
 
Stock Option Administrator
Subject:
 
Notice of Intention to Exercise Stock Option

 
This is official notice that the undersigned (“Optionee”) intends to exercise
Optionee’s option to purchase Shares of Applied Micro Circuits Corporation
Common Stock, all of which are vested, as follows:
 
Option Number

--------------------------------------------------------------------------------

  
Option Date

--------------------------------------------------------------------------------

  
Type of Option ISO/NQ

--------------------------------------------------------------------------------

    
Number of Shares Being Purchased

--------------------------------------------------------------------------------

  
Option Price (Per Share)

--------------------------------------------------------------------------------

    
Tax Due*
(if applicable)

--------------------------------------------------------------------------------

  
Total Amount Due AMCC

--------------------------------------------------------------------------------

                                                                              
                                                                

--------------------------------------------------------------------------------

*
 
AMCC is required to withhold taxes when employees exercise an NQO. Under current
law, U.S. income tax withholding is not required when exercising an ISO.

 
I am paying the cost to exercise as specified below by method a, b or c (circle
one below)
 
18.    Cash Payment:    Enclosed is my check #                        in the
amount of $                    .
 
b.    Cashless Exercise and Same-Day Sale:    I will call my stockbroker
(complete broker info below) to authorize them to issue a check payable to AMCC
from my account #                                         .
 
Broker Name and Contact:                                      
                                                   
Broker Telephone No.:                                             
                                               
 
c.    Surrender or Swap Shares Owned:    (Shares must have been held for at
least six months.)
 
I certify that the stock purchased through the exercise of these options will
not be sold in a manner that would violate the Company’s policy on Insider
Trading.
 
Optionee’s Signature:                                      
                                                                          
Print Name:                                       
                                        
                                               
Social Security Number:                                       
                                                                     
 
Send shares to:
 
Broker Name                                       
                                        
                                            
 
Account No.                                       
                                        
                                             
 
My home address                                       
                                                                              



18